                 Case 2:20-cv-00757-MJP Document 11 Filed 11/10/20 Page 1 of 7




 1
                                                                 HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     SUSAN CUSTER, an individual,                          No. 2:20-cv-00757-MJP
 9
                               Plaintiff,                  ORDER GRANTING STIPULATION
10                                                         FOR CONDUCTING REMOTE
             v.                                            DEPOSITIONS
11   CHANDLER SMITH and “JANE DOE”
     SMITH, husband and wife and the marital
12   community composed thereof, BNSF
     RAILWAY COMPANY, a Delaware
13   corporation licensed to do business in the State
     of Washington, and JOHN DOE BUSINESS
     ENTITIES I-V; jointly and severally,
14
                               Defendants.
15

16          THIS MATTER comes before the court by stipulation of the parties requesting

17   Conducting Remote Depositions. IT IS HEREBY ORDERED, as follows:

18          1.          All depositions shall be conducted remotely using video technology, and each

19   deponent may be video-recorded.

20          2.          The Parties shall use a licensed court reporting company, such as Veritext, for

21   court reporting, videoconference and remote deposition services. An employee or contractor of

22   such deposition service may attend each remote deposition to video record the deposition,

23   troubleshoot any technological issues that may arise, and administer any virtual breakout rooms.

24
                                                                        MONTGOMERY SCARP & CHAIT, PLLC
                                                                            1218 Third Avenue, Suite 2500
                                                                              Seattle, Washington 98101
      ORDER - 1                                                               Telephone (206) 625-1801
      [2:20-cv-00757]                                                         Facsimile (206) 625-1807
                  Case 2:20-cv-00757-MJP Document 11 Filed 11/10/20 Page 2 of 7




 1           3.         These remote depositions, including the video recordings thereof, may be used at

 2   a trial or hearing to the same extent that an in-person deposition may be used at trial or hearing,

 3   and the Parties agree not to object to the use of these video recordings on the basis that the

 4   deposition was taken remotely. The Parties reserve all other objections to the use of any

 5   deposition testimony at trial.

 6           4.         The deponent, court reporter, and counsel for the Parties will each participate in

 7   the videoconference deposition remotely and separately. Each such person attending a deposition

 8   shall be visible to all other participants, their statements shall be audible to all participants, and

 9   they should each strive to ensure their environment is free from noise and distractions. No one

10   shall be in the room with the deponent.

11           5.         No person, including counsel, shall engage in any private conference with the

12   witness, including through text message, electronic mail, or the chat feature in the

13   videoconferencing system, unless and until the deposition is taken off the record. If the need to

14   determine whether a privilege should be asserted, counsel shall expressly make that

15   representation, and the parties will go off the record, during which time, that issue, and solely

16   that issue, may be discussed outside the presence of the other parties.

17           6.         Remote depositions shall be recorded by stenographic means consistent with the

18   requirements of Federal Rule of Civil Procedure 30(b)(3), but given the COVID-19 pandemic,

19   the court reporter will not be physically present with the witness whose deposition is being taken.

20   The Parties agree not to challenge the validity of any oath administered by the court reporter,

21   even if the court reporter is not a notary public in the state where the deponent resides.

22           7.         The court reporter will stenographically record the testimony, and the court

23   reporter’s transcript shall constitute the official record. If being video recorded, the deposition

24
                                                                         MONTGOMERY SCARP & CHAIT, PLLC
                                                                             1218 Third Avenue, Suite 2500
                                                                               Seattle, Washington 98101
      ORDER - 2                                                                Telephone (206) 625-1801
      [2:20-cv-00757]                                                          Facsimile (206) 625-1807
                 Case 2:20-cv-00757-MJP Document 11 Filed 11/10/20 Page 3 of 7




 1   service will simultaneously videotape the deposition and preserve the video recording. The court

 2   reporter may be given a copy of the video recording and may review the video recording to

 3   improve the accuracy of any written transcript.

 4          8.          The Parties agree that the court reporter is an “Officer” as defined by Federal Rule

 5   of Civil Procedure 28(a)(2) and shall be permitted to administer the oath to the witness via the

 6   videoconference. The deponent will be required to provide government-issued identification

 7   satisfactory to the court reporter, and this identification must be legible on the video record.

 8          9.          The Party that noticed the deposition shall provide the deposition service with a

 9   copy of this Stipulation and Order at least twenty-four hours in advance of the deposition.

10          10.         At the beginning of each deposition, consistent with Federal Rule of Civil

11   Procedure 30(b)(5)(A), the employee or contractor of the deposition service responsible for

12   video-recording the deposition shall begin the deposition with an on-the-record statement that

13   includes: (i) the officer’s name and company affiliation; (ii) the date, time, and place of the

14   deposition; (iii) the deponent’s name; (iv) the officer’s administration of the oath or affirmation

15   to the deponent; and (v) the identity of all persons present.

16          11.         At the beginning of each segment of the deposition, consistent with Rule

17   30(b)(5)(B) of the Federal Rules of Civil Procedure, the employee or contractor of the deposition

18   service responsible for video-recording the deposition shall begin that segment of the remote

19   deposition by reciting (i) the officer’s name and business address; (ii) the date, time, and place of

20   the deposition; and (iii) the deponent’s name.

21          12.         The Parties shall work collaboratively and in good faith with the deposition

22   service to assess each deponent’s technological abilities and to troubleshoot any issues at least 48

23   hours in advance of the deposition so any adjustments can be made. The Parties shall work

24
                                                                        MONTGOMERY SCARP & CHAIT, PLLC
                                                                            1218 Third Avenue, Suite 2500
                                                                              Seattle, Washington 98101
      ORDER - 3                                                               Telephone (206) 625-1801
      [2:20-cv-00757]                                                         Facsimile (206) 625-1807
               Case 2:20-cv-00757-MJP Document 11 Filed 11/10/20 Page 4 of 7




 1   collaboratively to address and troubleshoot technological issues that arise during a deposition

 2   and make such provisions as are reasonable under the circumstances to address such issues. This

 3   provision shall not be interpreted to compel any Party to proceed with a deposition where the

 4   deponent cannot hear or understand the other participants or where the participants cannot hear

 5   or understand the deponent.

 6          13.         Every deponent shall endeavor to have technology sufficient to appear for a

 7   videotaped deposition (e.g., a webcam and computer or telephone audio), and bandwidth

 8   sufficient to sustain the remote deposition. Counsel for each deponent shall consult with the

 9   deponent prior to the deposition to ensure the deponent has the required technology. If not,

10   counsel for the deponent shall endeavor to supply the required technology to the deponent prior

11   to the deposition. In the case of third-party witnesses, counsel noticing the deposition shall

12   supply any necessary technology that the deponent does not have.

13          14.         This Stipulation and Order applies to remote depositions of non-parties under

14   Rule 45 and the Parties shall work in a collaborative manner in attempting to schedule remote

15   depositions of non-parties. The Party noticing any third-party deposition shall provide this

16   Stipulation and Order to counsel for any non-party under Rule 45 a reasonable time before the

17   date of the deposition.

18          15.         Any of the following methods for administering exhibits may be employed during

19   a remote deposition, or a combination of one or more methods:

20                      a. Counsel noticing the deposition may choose to mail physical copies of

21                         documents that may be used during the deposition to the deponent, the

22                         deponent’s counsel, the other Party’s counsel, and the court reporter. In that

23                         event, noticing counsel shall so inform the deponent’s counsel, the other

24
                                                                        MONTGOMERY SCARP & CHAIT, PLLC
                                                                            1218 Third Avenue, Suite 2500
                                                                              Seattle, Washington 98101
      ORDER - 4                                                               Telephone (206) 625-1801
      [2:20-cv-00757]                                                         Facsimile (206) 625-1807
              Case 2:20-cv-00757-MJP Document 11 Filed 11/10/20 Page 5 of 7




 1                        Party’s counsel, and the court reporter prior to mailing the documents and

 2                        shall provide tracking information for the package. Such documents shall be

 3                        delivered by 12:00 pm PT the business day before the deposition. Counsel for

 4                        the deponent, the other Party’s counsel, and the court reporter shall confirm

 5                        receipt of the package by electronic mail to Counsel noticing the deposition. If

 6                        physical copies are mailed, every recipient of a mailed package shall keep the

 7                        package sealed until the deposition begins and shall only unseal the package

 8                        on the record, on video, and during the deposition when directed to do so by

 9                        the counsel taking the deposition. This same procedure shall apply to any

10                        physical copies of documents any other counsel intends to use for examining

11                        the witness.

12                     b. Counsel noticing the deposition may choose to send a compressed .zip file of

13                        the documents that may be used during the deposition via electronic mail to

14                        the deponent, the deponent’s counsel, the other Party’s counsel, and the court

15                        reporter. The .zip file shall be delivered by 12:00 pm PT the business day

16                        before the deposition. Counsel for the deponent, the other Party’s counsel, and

17                        the court reporter shall confirm receipt of the .zip file by electronic mail to

18                        Counsel noticing the deposition. The .zip file shall be password protected, and

19                        counsel taking the deposition shall supply the password via electronic email

20                        immediately prior to the commencement of the deposition. Every recipient of

21                        a .zip file shall not open the .zip file until the deposition begins and when

22                        directed to do so by the counsel taking the deposition. If sending documents

23

24
                                                                        MONTGOMERY SCARP & CHAIT, PLLC
                                                                            1218 Third Avenue, Suite 2500
                                                                              Seattle, Washington 98101
     ORDER - 5                                                                Telephone (206) 625-1801
     [2:20-cv-00757]                                                          Facsimile (206) 625-1807
               Case 2:20-cv-00757-MJP Document 11 Filed 11/10/20 Page 6 of 7




 1                         by electronic mail, counsel will be mindful of file size limitations, which

 2                         presumptively should be less than 50 MB.

 3                      c. Counsel may introduce exhibits electronically during the deposition, by using

 4                         the deposition service document-sharing technology, by using the

 5                         screensharing technology within the videoconferencing platform, or by

 6                         sending the exhibit to the deponent and all individuals on the record via

 7                         electronic mail.

 8          16.         All deponents receiving documents before or during a deposition, pursuant to

 9   Paragraph 15 above, shall destroy the documents following the deposition, and shall not retain

10   them in any manner.

11          17.         Counsel for the Parties may keep any document or exhibit used during the

12   deposition. Counsel for the Parties shall destroy any documents not used during the deposition,

13   following the completion of the deposition, and shall not retain them in any manner.

14          18.         Counsel for third-party witnesses may keep any document used during the

15   deposition, and shall destroy any documents not used during the deposition following the

16   completion of the deposition, and shall not retain them in any manner.

17                IT IS SO ORDERED this 10th day of November, 2020.

18



                                                                     A
19

20
                                                                     Marsha J. Pechman
21                                                                   United States District Judge

22

23

24
                                                                        MONTGOMERY SCARP & CHAIT, PLLC
                                                                            1218 Third Avenue, Suite 2500
                                                                              Seattle, Washington 98101
      ORDER - 6                                                               Telephone (206) 625-1801
      [2:20-cv-00757]                                                         Facsimile (206) 625-1807
               Case 2:20-cv-00757-MJP Document 11 Filed 11/10/20 Page 7 of 7




 1

 2

 3
     Submitted by:
 4
     Montgomery Scarp & Chait PLLC
 5
      s/ Michael Chait
 6   Michael Chait, WSBA # 48842
     1218 Third Ave., Suite 2500
 7   Seattle, WA 98101
     Tel. (206) 625-1801
 8   Fax (206) 625-1807

 9   mike@montgomeryscarp.com
     Counsel for Defendant
10

11   GLP Attorneys, P.S., INC

12   s/Sarah Fleming
     Sarah Fleming, WSBA #43304
13   2601 Fourth Avenue, Floor 6
     Seattle, WA 98121
14   Tel. (206) 388-1375
     Fax (206) 488-4640
15
     sfleming@glpattorneys.com
16   Counsel for Plaintiff

17

18

19

20

21

22

23

24
                                                        MONTGOMERY SCARP & CHAIT, PLLC
                                                            1218 Third Avenue, Suite 2500
                                                              Seattle, Washington 98101
      ORDER - 7                                               Telephone (206) 625-1801
      [2:20-cv-00757]                                         Facsimile (206) 625-1807
